DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  The present amended claims 1-6 are unpatentable over Moriguchi (JP 20120276971) in view of Naruse (US 9,367,004) because the references teach a difference in temperatures taken from different portions of the conveying component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi (JP 20120276971) in view of Naruse (US 9,367,004).
With regard to claim 1, Moriguchi discloses a media conditioner (9) [Para. 0023] comprising:
a heated conveying component (9a) [heating rotary belt; Para. 0038] to convey a sheet of printable media (T) [Para. 0022], the conveying component including a first portion [center span over labeled area 920A; See Fig. 9], extending widthwise, and a second portion [lateral end span over labeled area 920B; See Fig. 9] extending widthwise from the first portion;
a first temperature sensor (985) to measure temperature of the first portion of the conveying component [Para. 0014];
a second temperature sensor (986) to measure temperature of the second portion of the conveying component [Para. 0014]; and
a controller (970) [Para. 0049];
wherein the controller is to produce a result indicator [determination of rotation state; S5].
Moriguchi does not disclose producing a determination involving a first temperature difference between a first temperature at the first portion of the heated conveying component and a second temperature at the second portion of the heated conveying component, a second temperature difference between reference temperatures of the first portion and second portion, a third temperature difference between the first and second temperature differences, and a threshold value.
However, Naruse teaches a determination involving a first temperature difference  between a first temperature at the first portion (83b) of a heated conveying component (83) and a second temperature at the second portion (83a) of the heated conveying component [Col. 10; line 61- Col. 11; line 23], a second temperature difference between reference temperatures of the first portion and second portion, a third temperature difference between the first and second temperature differences, and a threshold value [Col. 7; line 59 -Col. 8; line 13].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to produce a determination involving a first temperature difference, a second temperature difference, a third temperature difference and a threshold value as taught by Naruse in order to determine an abnormality of the heated conveying component [Naruse – Col. 1; lines 27-37]
With regard to claim 2, Moriguchi’s modified media conditioner discloses all the limitations of claim 1 and Moriguchi also discloses wherein the first temperature includes an average of a plurality of temperature measurements, and the second temperature includes an average of a plurality of temperature measurements [temperature is detected at regular intervals and an average may be obtained; Para. 096], wherein the controller is to produce the result indicator when the third temperature difference is greater than the threshold value or less than the negative of the threshold value [Para. 0087; 0133- 0134].
With regard to claim 3, Mariguchi’s media conditioner discloses all the limitations of claim 1 and Moriguchi also discloses comprising: a first heating element (920A) [first heater; Para. 0120] to heat the first portion of the heated conveying component [Para. 0101]; and a second heating element (920B) [second heater; Para. 0120] to heat the second portion of the heated conveying component [Para. 0101], wherein the controller is to provide a first power level [Fig. 11] to the first heating element and a second power level [Fig. 11] to the second heating element to cause the first and second heating elements to generate heat [Para. 0081].
With regard to claim 4, Moriguchi’s modified media conditioner discloses all the limitations of claim 3 and Moriguchi also discloses wherein the media conditioner is to set the first power level or the second power level to zero in response to the result indicator [the heating operation is controlled by outputting the ON/OFF signal S3; Para. 0066].
With regard to claim 5, Moriguchi’s modified media conditioner discloses all the limitations of claim 1 and Moriguchi also discloses wherein the controller is to transmit the result indicator (S5) external to the controller [Fig. 8].
With regard to claim 6, Moriguchi’s modified media conditioner discloses all the limitations of claim 31 and Moriguchi also discloses wherein the heated conveying component comprises a belt [heating rotary belt; Para. 0038], wherein the first and the second heating elements extend within the belt [Para. 0119], wherein the first heating element is to heat an inner portion of a width of the belt [Para. 0120; Fig. 8], wherein the second heating element is to heat an outer portion of the width of the belt [Para. 0120; Fig. 8], including two sides of the belt separated by the inner portion [Fig. 9], and wherein the heated conveying component is to heat the sheet of printable media [heater applies heat to paper (T); Para. 0054].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853